Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 13-14, 16, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han (US 20150055284).
Regarding claim 1 Han teach an apparatus (fig. 3) comprising: 
a first flexible portion (fig.3 item 131) including a keyboard (fig. item 130 [0053])  having a set of input keys disposed thereon and circuitry coupled to the set of input keys ([0080] The keyboard part 130, as illustrated in FIG. 3, includes a bottom case 131, a control circuit (not shown) and a plurality of key buttons 133 installed in the bottom case 131), the first flexible portion (fig. item 131) to couple to a portable computing device (fig. 3, item 200) proximal to a display side (fig. 3, item 210) of the portable computing device; and 
a second flexible portion (fig.3 item 110) connected to the first flexible portion (fig.3 item 131) and having a plurality of fasteners (fig.5, item 115a, 115b) to couple to a kickstand (fig. 170) of the portable computing device ([0062] The number of second insertion grooves 111e may be equal to the number of third magnets 177 disposed in the third section P3 of the supporter 170, and the plurality of second insertion grooves 111e may be disposed to correspond to an arrangement of the plurality of third magnets 177. Therefore, the third section P3 of the supporter 170 may be strongly attached to an outer surface of the hard case 111 to stably support a weight of the tablet 200 mounted on the hard case 111), 
the first and second flexible portion to provide an opposing force there between while the kickstand (fig. 3, [0062]-[0068], [0054]) is disposed at one of a plurality of variable support angles (fig. 10, fig.13, [0106] also see fig. 10 [0062] for variable support angles).

Regarding claim 2 Han teach wherein the first flexible portion (fig.3 item 131) and the second flexible portion (fig.3 item 110)  form a flexible keyboard device (fig. 10 ), and the plurality of fasteners include a first array of fasteners (fig. 5, item 115a, 115b left hand side in red)along of the second flexible portion and a second array of fasteners (fig. 5, item 115a, 115b on the right side in purple) located along a second perimeter edge (fig 5, right hand side see below in purple) of the second flexible portion, the first array of fasteners and second array of fasteners to couple to the kickstand of the portable computing device at a plurality of locations to provide the opposing force and resistance to pressure while the kickstand is disposed at a first support angle and a second support angle of the plurality of variable support angles ([0062] fig. 10 also see [0100] and [0106]).

    PNG
    media_image1.png
    452
    510
    media_image1.png
    Greyscale


Regarding claim 3 Han teach wherein the plurality of fasteners include magnets to couple to magnetic plates within the kickstand of the portable computing device, and the first and second flexible portions are nonplanar responsive to the second flexible portion being coupled to the kickstand ([0068]-[0069] [0090] fig. 8, fig. 9).

Regarding claim 4 Han teach wherein the first flexible portion includes a connector disposed along and parallel to a top of the first flexible portion and  to pivotally couple to a  perimeter edgof the display side of the portable computing device such that the portable computing device is to pivot while coupled to the connector (fig.3, item 150) and while the kickstand of the portable computing device is disposed at the plurality of variable support angles (fig. 13, [0106] also see fig. 10 [0062] for variable support angles), wherein the connector is disposed perpendicular (fig. 3 see in green) to the plurality of fasteners which are disposed along first and second perimeter edges of the second flexible portion (fig. 3 and fig. 5 below indicative of their perpendicular relationship to each other).


    PNG
    media_image2.png
    534
    541
    media_image2.png
    Greyscale
 
    PNG
    media_image1.png
    452
    510
    media_image1.png
    Greyscale

Regarding claim 5 Han teach wherein the first flexible portion further includes communication circuitry to communicate input data, responsive to user inputs via the set of input keys, to the portable computing device, and the first and second flexible portions are contiguous (fig. 3, fig. 7).

Regarding claim 6 Han teach wherein the second flexible portion includes an aperture positioned proximal to a camera component ([0063] First and second exposing holes H1 and H2 (see FIGS. 1 to 4) are formed in the hard case 111 to expose a lens) of the portable computing device, wherein a first subset of the plurality of fasteners are coupled to the kickstand of the portable computing device while the kickstand is disposed at a first support angle of the plurality of variable support angles and a second subset of the plurality of fasteners are coupled to the kickstand of the portable computing device while the kickstand is disposed at a second support angle of the plurality of variable support angles (fig. 13, [0106] also see fig. 10 [0062] for variable support angles also see [0100] and [0106]).
Regarding claim 7 Han teach wherein the second flexible portion includes an aperture positioned proximal ([0063] First and second exposing holes H1 and H2 (see FIGS. 1 to 4) to an input component of the portable computing device ([0062]).

Regarding claim 8 Han teach wherein the second flexible portion couples to the kickstand of the portable computing device while the kickstand is disposed at a first support angle ([0100] referring to FIG. 10, the second usage mode of the stand apparatus 100 is a mode in which the user may simultaneously use the tablet 200 and the keyboard part 130. At this time, the cover part 110 is supported by the supporter 170 to obliquely stand at a first angle .theta.1) and a second support angle ([0106] FIG. 13, the third usage mode of the stand apparatus 100 is a mode in which the keyboard part 130 is rotated to a second angle) of the plurality of variable support angles, and an additional angle in which the kickstand (fig. 1, item 170) is flat against a backside of the portable computing device, the backside being opposite the display side (fig. 1). 

Regarding claim 9 Han teach wherein the second flexible portion is coupled to the kickstand while the kickstand is disposed at the one of the plurality of variable support angles to provide resistance to pressure on the portable computing device while the first flexible portion is located on a non-flat surface ([0062] fig. 10 also see fig. 13 and in fig. 2).

Regarding claim 10 Han teach apparatus (fig.3) comprising: 
a first flexible portion (fig.3 item 131) and a second flexible portion (fig.3 item 110) connected thereto, each of the first and second flexible portions having a front side, a backside, a top, a bottom, and first and second perimeter edges (fig. 2-3); 
the first flexible portion including a keyboard (fig. item 130 [0053])  having a set of input keys disposed on the front side and circuitry coupled to the set of input keys ([0080] The keyboard part 130, as illustrated in FIG. 3, includes a bottom case 131, a control circuit (not shown) and a plurality of key buttons 133 installed in the bottom case 131), and to couple to a portable computing device (fig. 3, item 200)  proximal to the front side of the first  flexible portion and a display side (fig. 3, item 210) of the portable computing device; and 
the second flexible portion having a first array of fasteners located proximal to the first perimeter edge and a second array of fasteners located proximal to the second perimeter edge (see fig. 5 below [0066])  

    PNG
    media_image1.png
    452
    510
    media_image1.png
    Greyscale


to couple to a kickstand (fig. 10, item 170)  of the portable computing device proximal to a backside of the portable computing device (fig. 3, fig. 110), the WO 2021/021117PCT/US2019/044059 15backside being opposite the display side (fig. 10), and to provide an opposing force between the first flexible portion and the second  flexible portion while the kickstand of the portable computing device  is disposed at one of a plurality of variable support angles (fig. 13, [0106] also see fig. 10 [0062] for variable support angles, also see [0100] and [0106]).



 Regarding claim 13 Han teach apparatus (fig.3) comprising: 
a first flexible portion (fig.3 item 131) including a keyboard having a set of input keys disposed thereon and circuitry coupled to the set of input keys ([0080] The keyboard part 130, as illustrated in FIG. 3, includes a bottom case 131, a control circuit (not shown) and a plurality of key buttons 133 installed in the bottom case 131), 
the first flexible portion including a connector (fig.3, item 150) to pivotally couple to a display side of a portable computing device (fig. 3); 
a second flexible portion (fig.3 item 110) coupled to the first flexible portion to form a flexible keyboard device, the second flexible portion having a first array of fasteners (fig. 5, item 115a, 115b left hand side in red) located proximal to a first perimeter edge (fig 5, left hand side in red) and 
a second array of fasteners (fig. 5, item 115a, 115b on the right side in purple)  located proximal to a second perimeter edge (fig 5, right hand side see below in purple), the first array of fasteners and second array of fasteners ([0062] The number of second insertion grooves 111e may be equal to the number of third magnets 177 disposed in the third section P3 of the supporter 170, and the plurality of second insertion grooves 111e may be disposed to correspond to an arrangement of the plurality of third magnets 177. Therefore, the third section P3 of the supporter 170 may be strongly attached to an outer surface of the hard case 111 to stably support a weight of the tablet 200 mounted on the hard case 111 also see fig. 4, item 111a, 111b) 
to couple to a kickstand (fig. 10, item 170) of the portable computing device at a plurality of locations (fig. 3, 4, 5) and to: 
provide a first opposing force between the first flexible portion and the second flexible portion while coupled to the kickstand and while the kickstand is disposed at a first support angle of a plurality of variable support angles (fig. 3, fig. 10 [0062]); and WO 2021/021117PCT/US2019/044059 16 
provide a second opposing force between the first flexible portion and the second flexible portion while coupled to kickstand and while the kickstand is disposed at a second support angle of the plurality of variable support angles (see [0100] and [0106]) 
    PNG
    media_image1.png
    452
    510
    media_image1.png
    Greyscale
.

Regarding claim 14 Han teach wherein the first array and second array of fasteners are coupled to the kickstand while the kickstand of the portable computing device is disposed at the first and second support angles at different locations of the kickstand ([0038]) and to provide a tensile force between the second flexible portion and the first flexible portion ([0062]).  

Regarding claim 16 Han teach including a connector disposed along a top of the first flexible portion, the top of the first flexible portion being proximal to the second flexible portion and perpendicular to the first and second perimeter edges of the second flexible portion having the first array of fasteners and the second array of fasteners (fig. 3 and fig. 5 below indicative of their perpendicular relationship to each other).

    PNG
    media_image1.png
    452
    510
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    534
    541
    media_image2.png
    Greyscale


Regarding claim 18 Han teach wherein the flexible second portion is to couple to the kickstand of the portable computing device while the kickstand of the portable computing device is disposed at each of the plurality of variable support angles (see [0100] and [0106]).

Regarding claim 19 Han teach wherein the opposing force between the first flexible portion and the second flexible portion is to stabilize a position of the portable computing device while the portable computing device is on a non-flat surface (fig. 3, fig. 10 [0062]).
Regarding claim 20 the limitations of are similar to the limitations of claim 19 so rejected same way.

Allowable Subject Matter
Claims 11, 12, 15, 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 6/24/22 have been fully considered but they are not persuasive. 
Applicant argues: Applicant submits as first argument that Han fails to teach a second flexible portion connected to the first flexible portion and having a plurality of fasteners to couple to a kickstand of the portable computing device.
Applicant’s second argument is Han does not teach first flexible portion and second flexible portion.
Applicant’s third argument is Han does not the first and second flexible portion to provide an opposing force there between while the kickstand is disposed at one of a plurality of variable support angles.
Applicant’s fourth argument is Han does not variable support angles to provide resistance to pressure on the portable computing device while the first flexible portion is located on a non-flat surface.





Office responds: The office respectfully disagrees. Han teaches a second flexible portion in fig.3 item 110 connected to the first flexible portion in fig.3 item 131, and having a plurality of fasteners in fig.5, item 115a, 115b, to couple to a kickstand in fig. 170 of the portable computing device.
Han teaches first flexible portion in fig.3 item 131, and second flexible portion fig.3 item 110 because Han teach both item 131 and item 110 are bendable towards each other as per fig. 10 fig. 13 and in fig. 2.

Han teaches the first and second flexible portion to provide an opposing force there between while the kickstand in fig. 10, [0062]-[0068], [0054] and is disposed at one of a plurality of variable support angles in fig. 10 in [0100] and [0106].

Han teaches variable support angles to provide resistance to pressure on the portable computing device while the first flexible portion is located on a non-flat surface in 10 also see fig. 13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625